DETAILED ACTION
This Office Action, based on application 15/954,809 filed 17 April 2018, is filed in response to applicant’s amendment and remarks entered 22 March 2021.  Claims 1-20 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to due to informalities:  
Claim 1: Lack of clear antecedent basis of the term “the determining” on Line 8.  The term “the determining” may be reflective of “determining that particular data is not stored in a cache that is full” (Line 4) or “determining whether to use a machine learning system …” (Line 6).
Claim 1: Line 16 recites “to evict data stored in the cache, and:”.  The colon after the conjunction ‘and’ appears to be grammatically incorrect.  Colons are typically used to denote a list.  In this case, the claims are unclear whether or not the list elements of ‘sending …’, ‘receiving …’, ‘evicting …’, and ‘storing …’ are list elements of the “in response 
Claim 14: On Line 26, the word ‘satisfy’ appears to be missing from the limitation “the machine learning system is not determined the threshold eviction accuracy”.
Claim 15:  Lack of clear antecedent basis of the term “the determining” (Line 13).  Antecedence of the term may be determining cache fullness (Lines 9-10) or determining the eviction policy (Lines 11-13).
Claim 15: On Line 33, the word ‘satisfy’ appears to be missing from the limitation “the machine learning system is not determined the threshold eviction accuracy”.
Claim 19: On Line 29, the word ‘satisfy’ appears to be missing from the limitation “the machine learning system is not determined the threshold eviction accuracy”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Parent Claim 1, on Lines 14-15, recites (1) “in response to determining that the satisfies the threshold eviction accuracy …”, and on Lines 24-25, recites (2) “in response to determining that the predicted eviction accuracy of the machine learning system satisfies the threshold eviction accuracy …”.  As such, both limitations are satisfied by the same criteria.  However, in response to (1), a machine learning process evicts data, while, in response to (2), a non-machine learned caching process evicts data.  Since the claims recite conflicting actions performed in response to the same criteria, the claim is rendered indefinite.
Exemplary Independent Claims 14, 15, and 20 all recite similar subject matter wherein the non-machine learned caching process is used in response to determining the predicted eviction accuracy of the machine learning system does not satisfy the threshold eviction accuracy.  For the purpose of prior art analysis, Claims 1-13 are interpreted analogously as presented in the exemplary claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIRUNAGARI (US PGPub 2012/0041914) in view of FLYNN et al (US PGPub 2011/0066808).

With respect to Claim 1, TIRUNAGARI discloses a system comprising a data processing apparatus (Fig 7, Processor 770) and one or more storage devices on which are stored instructions that are operable (Fig 7, System Memory 710 comprises Application Code 715), when executed by the data processing apparatus, to cause the data processing apparatus to perform operations comprising:
(Section [0017] – “cache miss”) that is full (Section [0018] – “when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); 
in response to determining that the particular data is not stored in the cache that is full, determining whether to use a machine learning system to evict data stored in the cache or to use a non-machine learned caching process that is separate from the machine learning system to evict data stored in the cache (Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application), the determining, comprising:
using information for the particular data, determining a predicted eviction accuracy (Section [0028] – the caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application) of a machine learning system (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency); 
in response to determining the predicted eviction accuracy of the machine learning system, determining whether the predicted eviction accuracy of the machine learning system satisfies a threshold eviction accuracy (Section [0024] – a value for one performance related parameter {e.g. cache hit rate} may be evaluated to see whether it meets or exceeds a threshold value); and 
in response to determining that the predicted eviction accuracy of the machine learning system satisfies the threshold eviction accuracy (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters), selecting the machine learning system to evict data stored in the cache (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency), and: 
evicting the data referenced by identifier from a location in the cache; and 
storing the particular data at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and 
in response to determining that the predicted eviction accuracy of the machine learning system satisfies the threshold eviction accuracy (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters):
selecting a non-machine learned caching process (Section [0018] – the cache replacement algorithm applied may comprise LRU);
selecting a data set for eviction from the cache using the non-machine learned caching process;
evicting the selected data set from a location in the cache using the non-machine learned process; and
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached).
TIRUNAGARI does not appear to explicitly disclose sending, to the machine learning system, a request for an identifier for data stored in the cache; receiving, from the machine learning system, an identifier for data stored in the cache; in response to receiving the identifier for the data stored in the cache.
However, FLYNN discloses sending, to the machine learning system, a request for an identifier for data stored in the cache; receiving, from the machine learning system, an identifier for data stored in (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).
TIRUNAGARI and FLYNN are analogous art because they are from the same field of endeavor of cache systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TIRUNAGARI and FLYNN before him or her, to modify the system of TIRUNAGARI to include cache eviction metadata as taught by FLYNN.  A motivation for doing so would have been to provide indicators to identify data for the purpose of cache management (Section [0007]).  Therefore, it would have been obvious to combine TIRUNAGARI and FLYNN to obtain the invention as specified in the instant claims.

With respect to Claim 14, TIRUNAGARI discloses a computer-implemented method comprising:
receiving, for each of two or more data sets, a request to store the respective data set in a cache that is full (Section [0018] – “when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached) and is not currently storing the respective data set (Section [0017] – “cache miss”);   
for each of the two or more data sets, determining whether to use a machine learning system to evict data stored in the cache or to use a non-machine learned caching process that is separate from the machine learning system to evict data stored in the cache, the determining comprising, for each respective data set:
in response to receiving the request to store the respective data set, determining, using information for the respective data set, a predicted eviction accuracy (Section [0028] – the caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application) of a machine learning system (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency); 
in response to determining the predicted eviction accuracy of the machine learning system, determining whether the predicted eviction accuracy of the machine learning system satisfies a threshold eviction accuracy (Section [0024] – a value for one performance related parameter {e.g. cache hit rate} may be evaluated to see whether it meets or exceeds a threshold value); 
for each respective data set for which the predicted eviction accuracy of the machine learning system is determined to satisfy the threshold eviction accuracy, selecting the machine learning system to evict data stored in the cache, and in response (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application): 
evicting the selected data set referenced by identifier from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and 
for each respective data set for which the predicted eviction accuracy of the machine learning system is not determined to the threshold eviction accuracy, selecting the non-machine learned caching process to evict data stored in the cache, and in response: (Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters; Section [0018] – the cache replacement algorithm applied may comprise LRU): 
evicting a data set from a location in the cache using the non-machine learned caching process; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached). 
TIRUNAGARI does not appear to explicitly disclose sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache.
However, FLYNN discloses sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).
TIRUNAGARI and FLYNN are analogous art because they are from the same field of endeavor of cache systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TIRUNAGARI and FLYNN before him or her, to modify the system of TIRUNAGARI to include cache eviction metadata as taught by FLYNN.  A motivation for doing so would have been to provide indicators to identify data for the purpose of cache (Section [0007]).  Therefore, it would have been obvious to combine TIRUNAGARI and FLYNN to obtain the invention as specified in the instant claims.

With respect to Claim 15, TIRUNAGARI discloses a system comprising:
data for one or more non-machine learning caching processes that are each separate from a machine learning system (Section [0001] – data may be stored in cache for applications {non-machine learning caching processes});
a data processing apparatus; and 
one or more storage devices on which are stored instructions that are operable, when executed by the data processing apparatus, to cause the data processing apparatus to perform operations comprising: 
determining, for each of two or more data sets, that the respective data set is not stored in a cache (Section [0017] – “cache miss”) that is full (Section [0018] – “when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); 
for each of the two or more data sets, determining whether to use a machine learning system to evict data stored in the cache or to use a non-machine learned caching process that is separate from the machine learning system to evict data stored in the cache (Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application), the determining comprising, for each respective data set: 
determining, using information for the respective data set, a predicted eviction accuracy (Section [0028] – the caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application) of the machine learning system (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency) that determines, using data for multiple data sets stored in the cache that is full,  a data set a) from the multiple data sets stored in the cache that is full and b) for eviction from the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); 
in response to determining the predicted eviction accuracy of the machine learning system, determining whether the predicted eviction accuracy of the machine learning system satisfies a threshold eviction accuracy (Section [0024] – a value for one performance related parameter {e.g. cache hit rate} may be evaluated to see whether it meets or exceeds a threshold value); 
for each respective data set for which the predicted eviction accuracy of the machine learning system is determined to satisfy the threshold eviction accuracy, selecting the machine learning system to evict data stored in the cache, and in response (Section [0024] –  a selected caching algorithm may or may not change as a result of evaluating performance related parameters; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application): 
evicting the data set referenced by identifier from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and
(Section [0024] – a selected caching algorithm may or may not change as a result of evaluating performance related parameters): 
selecting a data set for eviction from the cache using data for the non-machine learning process that is separate from the machine learning system (Section [0018] – the cache replacement algorithm applied may comprise LRU); 
evicting the selected data set from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached).  
TIRUNAGARI does not appear to explicitly disclose an identifier for a data set a) from the multiple data sets stored in the cache that is full and b) for eviction from the cache; sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache.
However, FLYNN discloses an identifier for a data set (Section [0080] – cache eviction metadata); sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).
(Section [0007]).  Therefore, it would have been obvious to combine TIRUNAGARI and FLYNN to obtain the invention as specified in the instant claims.

With respect to Claim 19, TIRUNAGARI discloses a non-transitory computer storage medium encoded with instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising: 
determining, for each of two or more data sets, that the respective data set is not stored in a cache (Section [0017] – “cache miss”) that is full (Section [0018] – “when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached);   
for each of the two or more data sets, determining whether to use a machine learning system to evict data stored in the cache or to use a non-machine learned caching process that is separate from the machine learning system to evict data stored in the cache (Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application), the determining comprising, for each respective data set: 
determining, using information for the respective data set, a predicted eviction accuracy (Section [0028] – the caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application) of a machine learning system (Section [0019] – the system may implement a “neural cache” {analogous to a machine learning system} for cache efficiency); 
in response to determining the predicted eviction accuracy of the machine learning system, determining whether the predicted eviction accuracy of the machine learning system satisfies a threshold eviction accuracy (Section [0024] – a value for one performance related parameter {e.g. cache hit rate} may be evaluated to see whether it meets or exceeds a threshold value); 
i for each respective data set for which the predicted eviction accuracy of the machine learning system is determined to satisfy the threshold eviction accuracy, selecting the machine learning system to evict data stored in the cache, and in response (Section [0024] –  a selected caching algorithm may or may not change as a result of evaluating performance related parameters; Section [0028] – a caching algorithm may be selected based on various reasons including historical cache hit rates for a previous execution of a given or similar application): 
evicting the data set referenced by identifier from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and 
for each respective data set for which the predicted eviction accuracy of the machine learning system is not determined to the threshold eviction accuracy, selecting the non-machine learned caching process to evict data stored in the cache, and in response (Section [0024] –  a selected caching algorithm may or may not change as a result of evaluating performance related parameters): 
(Section [0018] – the cache replacement algorithm applied may comprise LRU); 
evicting the selected data set from a location in the cache; and 
storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached).  
TIRUNAGARI does not appear to explicitly disclose sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache.
However, FLYNN discloses sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).
TIRUNAGARI and FLYNN are analogous art because they are from the same field of endeavor of cache systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of TIRUNAGARI and FLYNN before him or her, to modify the system of TIRUNAGARI to include cache eviction metadata as taught by FLYNN.  A motivation for doing so would have been to provide indicators to identify data for the purpose of cache (Section [0007]).  Therefore, it would have been obvious to combine TIRUNAGARI and FLYNN to obtain the invention as specified in the instant claims.

With respect to Claim 2, TIRUNAGARI and FLYNN disclose the system of claim 1. TIRUNAGARI further discloses wherein determining, using information for the particular data, the predicted eviction accuracy of the machine learning system comprises determining a cache miss rate for a data set chain that includes data sets the machine learning system previously identified for eviction from the cache, the data set chain including the particular data (Section [0024] – a value for one performance related parameter {e.g. ‘cache hit rate’ analogous to the inverse of a ‘cache miss rate’} may be evaluated to see whether it meets or exceeds a threshold value).  

With respect to Claim 3, TIRUNAGARI and FLYNN disclose the system of claim 2. TIRUNAGARI further discloses wherein determining the cache miss rate for the data set chain that includes data sets the machine learning system previously identified for eviction from the cache comprises determining whether a quantity of data sets identified by the data set chain satisfies a threshold value (Section [0022] – performance related parameters may include cache hit rates for a given resource or group of resources {quantity of data sets}; Section [0024] – performance related parameters may be evaluated to see whether it meets or exceeds a threshold value).  

With respect to Claim 4, TIRUNAGARI and FLYNN disclose the system of claim 1.
TIRUNAGARI does not appear to explicitly disclose wherein receiving, from the machine learning system, the identifier for data stored in the cache comprises receiving the identifier for data stored in the cache that has not been accessed within a particular time period.  
(Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold).   

With respect to Claim 5, TIRUNAGARI and FLYNN disclose the system of claim 4.  TIRUNAGARI further discloses the operations comprising: determining whether the particular data was previously stored in the cache during a second time period preceding and adjacent to the particular time period without any intervening time periods; in response to determining that the particular data was not previously stored in the cache during the second time period, creating a new data set chain that identifies the data stored in the cache for which the identifier was received from the machine learning system (Section [0024-0025] – the neural network may perform periodic sampling of performance related parameters, and as a result of the analysis of the parameters, may change the caching algorithm in response; the result of changing the caching algorithm may result in using a different basis for which cached items should be replaced to make room for storing new items in the cache).  

With respect to Claim 6, TIRUNAGARI and FLYNN disclose the system of claim 4.  TIRUNAGARI further discloses the operations comprising: determining whether the particular data was previously stored in the cache during a second time period preceding and adjacent to the particular time period without any intervening time periods; in response to determining that the particular data was previously stored in the cache during the second time period (Section [0024-0025] – the neural network may perform periodic sampling of performance related parameters, and as a result of the analysis of the parameters, may change the caching algorithm in response; the result of changing the caching algorithm may result in using a different basis for which cached items should be replaced to make room for storing new items in the cache): determining a data set chain that identifies the particular data; and updating the data set chain to identify the data stored in the cache for which the identifier was received from the machine learning system, wherein determining, using the information for the particular data, the predicted eviction accuracy of the machine learning system comprises determining the predicted eviction accuracy using a quantity of data sets identified by data set chain (Section [0022] – performance related parameters may include cache hit rates for a given resource or group of resources {quantity of data sets}; Section [0024] – performance related parameters may be evaluated to see whether it meets or exceeds a threshold value).  

With respect to Claim 7, TIRUNAGARI and FLYNN disclose the system of claim 4.  TIRUNAGARI further discloses wherein: and the operations comprise: determining whether all of the data stored in the cache has been accessed within the particular time period; in response to determining that all of the data stored in the cache has been accessed within the particular time period: initiating a new time period that begins after the particular time period; and updating the tags for the data stored in the cache so that the data is not tagged as having been accessed within the new time period and the machine learning system can identify the data that is not tagged as having been accessed within the new time period in response to another request for an identifier for data stored in the cache.  
TIRUNAGARI does not appear to explicitly disclose receiving the identifier for data stored in the cache that has not been accessed within the particular time period comprises receiving the identifier for data stored in the cache that is not tagged as having been accessed within the particular time period; storing the particular data at the location in the cache comprises tagging the data as having been accessed within the particular time period.
However, FLYNN discloses receiving the identifier for data stored in the cache that has not been accessed within the particular time period comprises receiving the identifier for data stored in the cache (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold).

With respect to Claim 8, TIRUNAGARI and FLYNN disclose the system of claim 7.
TIRUNAGARI does not appear to explicitly disclose wherein sending, to the machine learning system, the request for an identifier for data stored in the cache comprises sending, to the machine learning system, the request for an identifier for data stored in the cache that includes data indicating which data stored in the cache is not tagged as having been accessed within the particular time period.  
However, FLYNN discloses wherein sending, to the machine learning system, the request for an identifier for data stored in the cache comprises sending, to the machine learning system, the request for an identifier for data stored in the cache that includes data indicating which data stored in the cache is not tagged as having been accessed within the particular time period (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold). 

With respect to Claim 9, TIRUNAGARI and FLYNN disclose the system of claim 7.
TIRUNAGARI does not appear to explicitly disclose wherein sending, to the machine learning system, the request for an identifier for data stored in the cache comprises sending, to the machine learning system, the request for an identifier for data stored in the cache that includes historical data indicating, for at least some of the data stored in the cache, when the respective data was accessed.  
However, FLYNN discloses wherein sending, to the machine learning system, the request for an identifier for data stored in the cache comprises sending, to the machine learning system, the request (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘warm’ or ‘cold’} of data of a time threshold when data was last accessed; cache eviction metadata may further comprise data access patterns {‘historical data’} that may be further used to associate the time threshold indication with particular data).  

With respect to Claim 10, TIRUNAGARI and FLYNN disclose the system of claim 1. TIRUNAGARI further discloses wherein the machine learning system comprises a regression analysis system (Section [0019] – “neural cache” – neural networks may be applied in designing an efficient cache). 

With respect to Claim 11, TIRUNAGARI and FLYNN disclose the system of claim 10. TIRUNAGARI further discloses wherein the regression analysis system comprises a neural network analysis system, a recurrent neural network analysis system, or a long short-term memory neural network system (Section [0019] – “neural cache” – neural networks may be applied in designing an efficient cache). 

With respect to Claim 12, TIRUNAGARI and FLYNN disclose the system of claim 1. TIRUNAGARI further discloses the cache (Fig 7, Caches 772, 775, 720). 

With respect to Claim 13, TIRUNAGARI and FLYNN disclose the system of claim 1. TIRUNAGARI further discloses wherein the data processing apparatus comprises a processor (Fig 7, Processor 770).  

With respect to Claim 16, TIRUNAGARI and FLYNN disclose the system of claim 15. TIRUNAGARI further discloses wherein selecting the data set for eviction from the cache using the non-machine learning process comprises selecting the data set for eviction using a random replacement selection (Section [0018] – the cache replacement algorithm applied may comprise LRU). 

With respect to Claim 17, TIRUNAGARI and FLYNN disclose the system of claim 15.
TIRUNAGARI does not appear to explicitly disclose wherein receiving, from the machine learning system, the identifier for the selected data set stored in the cache comprises receiving an identifier for a selected data set stored in the cache that has not been accessed within a particular time period.  
However, FLYNN discloses wherein receiving, from the machine learning system, the identifier for the selected data set stored in the cache comprises receiving an identifier for a selected data set stored in the cache that has not been accessed within a particular time period (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold).  

With respect to Claim 18, TIRUNAGARI and FLYNN disclose the system of claim 17, the operations comprising: determining, for each of the two or more data sets, whether the respective data set was previously accessed during a second time period preceding and adjacent to the particular time period without any intervening time periods while the respective data set was stored in the cache (Section [0024-0025] – the neural network may perform periodic sampling of performance related parameters, and as a result of the analysis of the parameters, may change the caching algorithm in response; the result of changing the caching algorithm may result in using a different basis for which cached items should be replaced to make room for storing new items in the cache); for each of one or more third data sets from the two or more data sets in response to determining that the respective data (Section [0024-0025] – the neural network may perform periodic sampling of performance related parameters, and as a result of the analysis of the parameters, may change the caching algorithm in response; the result of changing the caching algorithm may result in using a different basis for which cached items should be replaced to make room for storing new items in the cache); evicting the selected data set referenced by identifier from a location in the cache; and storing the respective data set at the location in the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached); and for each of the first data sets and each of the second data sets in response to determining that the respective data set was previously accessed during the second time period while the respective data set was stored in the cache: determining a data set chain that identifies the respective data; and determining a quantity of data sets identified by the data set chain (Section [0022] – performance related parameters may include cache hit rates for a given resource or group of resources {quantity of data sets}; Section [0024] – performance related parameters may be evaluated to see whether it meets or exceeds a threshold value), wherein: determining, using the information for the respective data set, the predicted eviction accuracy of the machine learning system comprises determining the predicted eviction accuracy using the quantity of identifiers included in the data set chain (Section [0022] – performance related parameters may include cache hit rates for a given resource or group of resources {quantity of data sets}; Section [0024] – performance related parameters may be evaluated to see whether it meets or exceeds a threshold value); and storing, for each of the first data sets and each of the second data sets, the respective data set at the location in the cache comprises updating the data set chain to identify the selected data set evicted from the cache (Section [0018] – when a cache is full, a caching algorithm may be applied to determine which data to remove to make room for new data to be cached).  
TIRUNAGARI does not appear to explicitly disclose sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache.
However, FLYNN discloses sending, to the machine learning system, a request for an identifier for a data set stored in the cache; receiving, from the machine learning system, an identifier for a selected data set stored in the cache; in response to receiving the identifier for the selected data set stored in the cache (Section [0080] a cache controller may coordinate the exchange of data between clients and the backing store and may be responsible for maintaining an eviction policy that specifies how and when data is evicted; the eviction policy may be based upon cache eviction metadata {identifier}).

With respect to Claim 20, TIRUNAGARI and FLYNN disclose the computer storage medium of claim 19.
TIRUNAGARI does not appear to explicitly disclose wherein receiving, from the machine learning system, the identifier for the selected data set stored in the cache comprises receiving an identifier for a selected data set stored in the cache that has not been accessed within a particular time period.  
However, FLYNN discloses wherein receiving, from the machine learning system, the identifier for the selected data set stored in the cache comprises receiving an identifier for a selected data set stored in the cache that has not been accessed within a particular time period (Section [0054] – cache eviction metadata may comprise an indication {e.g. ‘cold’} of data that has not been accessed within a particular time threshold).  
Response to Arguments
Applicant’s remarks, submitted 3 February 2021 in response to the Office Action mailed 5 October 2020, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose each feature of the amended independent claims.  The claims were amended to now recite “determining whether to use a machine learning system to evict data stored in the cache or to use a non-machine learned caching process that is separate from the machine learning system to evict data stored in the cache” based on an predicted eviction accuracy being compared to a threshold.  In traversing the prior art rejection, the applicant notes the teachings of [0004] of TIRUNAGARI which discloses that a neural network may replace an initial caching algorithm in response to determining the cache performance is unacceptable.  The applicant alleges TIRUNAGARI uses a neural network to select an algorithm when the initial caching algorithm being used is determined to be unacceptable, while the claimed subject matter uses a machine learned process “not when the initial caching algorithm being used is determined to have unacceptable performance or deteriorated, but instead when an accuracy of the machine learned process satisfies a threshold”.  In response, the Office has fully considered applicant’s remarks; however, maintains cited prior art teaches each limitation for reasons now presented in the instant rejection of record.  While cited prior art discloses an embodiment where an initial caching algorithm is selected and may be changed in response to a neural network evaluation of performance metrics, the Office maintains TIRUNAGARI’s teachings further demonstrate that a caching algorithm may be selected an implemented by a neural cache (or a ‘machine learning system’), and in response to the caching algorithm not meeting performance metrics such as hit rates (or ‘eviction accuracy’), a second caching algorithm may be selected including a least-recently-used caching policy (to which Claim 16 indicates non-machine learning processes include LRU caching policies). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137